BARTH DALY LLP
ATTORNEYS AT LAW

Davis, CALIFORNIA

oo aN ND A BP WD ND

\O

10
ll
12
13
14
15
16

17 |

18
19
20
21
22
23
24
25
26
27
28

Kresta Nora Daly, SBN 199689
BARTH DALY LLP

2810 Fifth Street

Davis, CA 95618

Telephone: (916) 440-8600
Facsimile: (916) 440-9610
Email: kdaly@barth-daly.com

Attorneys for Defendant
Stephen Wood

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case No. 2:13-CR-00122-JAM

Plaintiff, STIPULATION AND ORDER TO AMEND
PRETRIAL RELEASE CONDITIONS
Vv.

STEPHEN WOOD,

Defendant.

 

The parties, through their respective counsel, after consulting with Mr. Wood’s Pretrial
Services Officer, that the Court should amend Mr. Wood’s conditions. The conditions attached
hereto as Exhibit A are intended to replace all previously ordered conditions.

Dated: October 29, 2019. BARTH DALY LLP

By___/s/ Kresta Nora Daly
KRESTA NORA DALY

Attorneys for Defendant Stephen Wood
H/
Hf
Hf

{00029608}

 

 

NOTICE OF APPEAL [Case No. 2:11-CR-00468-TLN]

 
Dated: October 29, 2019. McGregor Scott

United States Attorney

By___/s/ Kresta Nora Daly
MATTHEW THUESEN

ORDER

Good cause appearing, the pretrial release conditions contained in Exhibit A are adopted.

Dated: 1/30/2019
[ |

» Gil Maerd,

(/ Honorable John A. Mendez, fudge

{00029608}

 

OPPOSITION TO MOTION FOR APPOINTMENT OF RECEIVER
FOURTH AMENDED SPECIAL CONDITIONS OF RELEASE

Re: Wood, Stephen
No.: 2:13-CR-0122 JAM
Date: October 24, 2019

1. You shall report to and comply with the rules and regulations of the Pretrial Services.
Agency;

2. You shall report in person to the Pretrial Services Agency on the first working day
following your release from custody; .

3. You are to reside with your wife/custodian and not move or absent yourself from this
residence for more than 24 hours without the prior approval of the pretrial services
officer;

4. You shall cooperate in the collection of a DNA sample;

5. Your travel is restricted to the Eastern District of California without the prior consent of
the pretrial services officer;

6. You shall not possess a firearm/ammunition, destructive device, or other dangerous
weapon; additionally, you shall provide written proof of divestment of all
firearms/ammunition currently under your control;

7. You shall surrender your passport to the Clerk, U. S. District Court, and obtain no
passport during the pendency of this case;

8. You shall report any contact with law enforcement to your pretrial services officer within
24 hours;

9. You shall participate in the following home confinement program components and abide
by all the requirements of the program, which will include electronic monitoring.

i. CURFEW: You are restricted to your residence every day as directed by
the pretrial services officer.

10. You shall, in accordance with this release order, have a home monitoring unit installed in
your residence, a radio frequency transmitter device attached to your person, and shall
comply with all instructions for the use and operation of said devices as given to you by
the Pretrial Services Agency and employees of the monitoring company. You shall pay
all or part of the costs of the program based upon your ability to pay, as determined by
the pretrial services officer;

11. You shall not view or possess child pornography as defined by 18 USC 2256(8), except
in the presence of your attorney to prepare for your defense;

{00029661}
Wood, Stephen
Page 2

12. You shall not access the Internet; however, you may have wireless internet at your home
that is password protected which you do not have access to;

13. You shall not use or possess a computer in your residence or at any other location
unless otherwise approved by the pretrial services officer. However, you shall be
allowed access to one laptop computer at your residence. This computer will not have
internet access. In addition, your wife/custodian may have one password protected
laptop computer in the home for her daughter’s schoolwork. Your wife/custodian will
be supervising your daughter while she is on the computer at all times;

14. You shall not loiter or be found within 100 feet of any school yard, park, playground,
arcade or other place primarily used by children under the age of 18;

15. You shall not associate or have verbal, written, telephonic or electronic communication

with any person who is under the age of 18, except in the presence of another adult who
is the parent or legal guardian of the minor;

16. You shall seek and/or maintain employment and provide proof of same as requested by
your pretrial services officer;

17. You shall not be employed or participate in any volunteer activities in which there is the
likelihood of contact with children under the age of 18;

18. You shall not use any device offering Internet access as a means of accessing any
material that relates to the criminal activity charged in the pending allegations;

19. You shall refrain from excessive use of alcohol or any use of a narcotic drug or other
controlled substance without a prescription by a licensed medical practitioner; and you
shall notify Pretrial Services immediately of any prescribed medication(s). However,
medicinal marijuana, prescribed or not, may not be used;

20. You shall participate in a program of medical or psychiatric treatment, including
treatment for drug or alcohol dependency, as approved by the pretrial services officer.
You shall pay all or part of the costs of the counseling services based upon your ability to
pay, as determined by the pretrial services officer;

21. You are released to the third-party custody of Jaime Wood and Martha Ethington;

22. You shall participate in a computer restriction and monitoring program as directed by the
pretrial services officer. You shall allow the pretrial services officer to install internet
blocking software on the approved laptop. You shall not remove, tamper with, or in any
way circumvent the software; and,

{00029661}
Wood, Stephen
Page 3

23. Your daughter shall be allowed to have one password protected Kindle device at your
residence. This Kindle device will not have internet access in your residence and you
shall not use or possess the device at anytime.

{00029661}
